Citation Nr: 1046902	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  02-06 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound with fracture of the left ileum, with involvement of the 
left flank, including Muscle Group XVII, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from August 1966 to 
September 1969 and from December 1970 to December 1972.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified before a Veterans Law Judge at an October 
2008 travel Board hearing conducted at the Cleveland, Ohio, RO, 
and the instant claim was subsequently remanded for further 
development.  The Veterans Law Judge that conducted the October 
2008 hearing has since left the Board prior to final adjudication 
of the instant appeal.  The Veteran was apprised of this by a 
letter dated June 2010, and was afforded the opportunity to have 
a new Board hearing.  See 38 C.F.R. § 20.707 (2010).  He 
responded that he desired another Travel Board hearing at the 
Cleveland, Ohio, RO.  As the appellant's requested hearing has 
not yet been conducted, this matter should be remanded to 
schedule the appellant for the requested hearing.  See 38 C.F.R. 
§§ 20.703, 20.704, 20.1304(a) (2010).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board 
hearing.  Appropriate notification should be 
given to the appellant and his 
representative, if any, and such notification 
should be documented and associated with the 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MATTHEW TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


